     Case 2:20-cv-00134-MRM Document 16 Filed 09/16/21 Page 1 of 32 PageID 1002




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION

     CARLOS DIAZ-ORTIZ,

          Plaintiff,

     v.                                          Case No.: 2:20-cv-134-MRM

 COMMISSIONER OF SOCIAL
 SECURITY,

          Defendant.
                                            /

                                 OPINION AND ORDER

          Plaintiff Carlos Diaz-Ortiz filed a Complaint on February 27, 2020. (Doc. 1).

 Plaintiff seeks judicial review of the final decision of the Commissioner of the Social

 Security Administration (“SSA”) denying his claim for a period of disability and

 disability insurance benefits. The Commissioner filed the transcript of the

 administrative proceedings (hereinafter referred to as “Tr.” followed by the

 appropriate page number), and the parties filed a joint memorandum detailing their

 respective positions. (Doc. 15). For the reasons set forth herein, the decision of the

 Commissioner is AFFIRMED pursuant to § 205(g) of the Social Security Act, 42

 U.S.C. § 405(g).

I.        Social Security Act Eligibility

          The law defines disability as the inability to do any substantial gainful activity

 by reason of any medically determinable physical or mental impairment that can be

 expected to result in death or that has lasted or can be expected to last for a
      Case 2:20-cv-00134-MRM Document 16 Filed 09/16/21 Page 2 of 32 PageID 1003




  continuous period of not less than twelve months. 42 U.S.C. §§ 416(i), 423(d)(1)(A),

  1382c(a)(3)(A); 20 C.F.R. §§ 404.1505, 416.905. The impairment must be severe,

  making the claimant unable to do her previous work or any other substantial gainful

  activity that exists in the national economy. 42 U.S.C. §§ 423(d)(2), 1382c(a)(3); 20

  C.F.R. §§ 404.1505 - 404.1511, 416.905 - 416.911.

II.        Procedural History

           Plaintiff filed a claim for a period of disability and disability insurance benefits

  on March 28, 2017. (Tr. at 15). 1 Plaintiff alleged a disability onset date of July 7,

  2016. (Id.). Plaintiff’s claim was initially denied on June 12, 2017. (Id.). Plaintiff

  requested an administrative hearing, which was held on January 15, 2019, before

  Administrative Law Judge (“ALJ”) Ryan Johannes. (Id. at 15, 33-63). The ALJ

  issued an unfavorable decision on March 20, 2019. (Id. at 15-27). On December 27,

  2019, the Appeals Council denied Plaintiff’s request for review. (Id. at 1-3). Plaintiff

  then filed his Complaint with this Court on February 27, 2020, (Doc. 1), and the

  parties consented to proceed before a United States Magistrate Judge for all

  purposes, (Docs. 11, 13). The case is ripe for review.




  1
    The SSA revised the rules regarding the evaluation of medical evidence and
  symptoms for claims filed on or after March 27, 2017. See Revisions to Rules
  Regarding the Evaluation of Medical Evidence, 82 Fed. Reg. 5844-01, 5844 (Jan. 18,
  2017). The new regulations apply in Plaintiff’s case because Plaintiff filed his claim
  after March 27, 2017.


                                                 2
       Case 2:20-cv-00134-MRM Document 16 Filed 09/16/21 Page 3 of 32 PageID 1004




III.        Summary of the Administrative Law Judge’s Decision

            An ALJ must follow a five-step sequential evaluation process to determine

   whether a claimant has proven he is disabled. Packer v. Comm’r of Soc. Sec., 542 F.

   App’x 890, 891 (11th Cir. 2013) (citing Jones v. Apfel, 190 F.3d 1224, 1228 (11th Cir.

   1999)). An ALJ must determine whether the claimant: (1) is performing substantial

   gainful activity; (2) has a severe impairment; (3) has a severe impairment that meets

   or equals an impairment specifically listed in 20 C.F.R. Part 404, Subpart P,

   Appendix 1; (4) can perform his or her past relevant work (“PRW”); and (5) can

   perform other work of the sort found in the national economy. Phillips v. Barnhart,

   357 F.3d 1232, 1237-40 (11th Cir. 2004). The claimant has the burden of proof

   through step four and then the burden shifts to the Commissioner at step five. Hines-

   Sharp v. Comm’r of Soc. Sec., 511 F. App’x 913, 915 n.2 (11th Cir. 2013).

            At step one, the ALJ found that Plaintiff has not engaged in substantial gainful

   activity from the alleged onset date of July 7, 2016, through the date of the decision.

   (Tr. at 17). At step two, the ALJ found that Plaintiff has the following severe

   impairments: “cervical degenerative disc disease with spondylosis; mild lumbar

   degenerative disc disease; carpal tunnel syndrome; post-traumatic stress disorder;

   mild neurocognitive disorder; alcohol use disorder in sustained full remission in a

   controlled environment (20 [C.F.R. §] 404.1520(c)).” (Id.). At step three, the ALJ

   determined that Plaintiff “does not have an impairment or combination of

   impairments that meets or medically equals the severity of one of the listed




                                                3
      Case 2:20-cv-00134-MRM Document 16 Filed 09/16/21 Page 4 of 32 PageID 1005




  impairments in 20 [C.F.R.] Part 404, Subpart P, Appendix 1 (20 [C.F.R. §§]

  404.1520(d), 404.1525 and 404.1526).” (Id. at 18).

             At step four, the ALJ found that Plaintiff:

                    has the residual functional capacity [(“RFC”)] to perform
                    medium work as defined in 20 [C.F.R. §] 404.1567(c) except
                    he can frequently climb ramps/stairs, but never climb
                    ladders or scaffolds. He can occasionally stoop, but never
                    crawl. The claimant can frequently handle and finger
                    bilaterally, and should avoid all exposure to unprotected
                    heights, with no more than occasional exposure to extreme
                    cold or heat. He can understand, remember, and carry out
                    detailed and some complex instructions, but should not
                    interact with the general public.

      (Id. at 19-20).

             The ALJ also determined that Plaintiff is unable to perform any of his past

  relevant work, citing 20 [C.F.R. §] 404.1565. (Id. at 25). “Considering the

  claimant’s age, education, work experience, and [RFC],” the ALJ determined that

  “there are jobs that exist in significant numbers in the national economy that the

  claimant can perform (20 [C.F.R. §§] 404.1569 and 404.1569a).” (Id. at 26).

  Accordingly, the ALJ found that “[t]he claimant has not been under a disability, as

  defined in the Social Security Act, from July 7, 2016, through the date of this

  decision (20 [C.F.R. §] 404.1520(g)).” (Id. at 27).

IV.          Standard of Review

             The scope of this Court’s review is limited to determining whether the ALJ

      applied the correct legal standard, McRoberts v. Bowen, 841 F.2d 1077, 1080 (11th Cir.

      1988), and whether the findings are supported by substantial evidence, Richardson v.




                                                 4
     Case 2:20-cv-00134-MRM Document 16 Filed 09/16/21 Page 5 of 32 PageID 1006




     Perales, 402 U.S. 389, 390 (1971). The Commissioner’s findings of fact are

 conclusive if supported by substantial evidence. 42 U.S.C. § 405(g). Substantial

 evidence is more than a scintilla—i.e., the evidence must do more than merely create

 a suspicion of the existence of a fact and must include such relevant evidence as a

 reasonable person would accept as adequate to support the conclusion. Foote v.

 Chater, 67 F.3d 1553, 1560 (11th Cir. 1995) (citing Walden v. Schweiker, 672 F.2d 835,

 838 (11th Cir. 1982); Richardson, 402 U.S. at 401).

           Where the Commissioner’s decision is supported by substantial evidence, the

 district court will affirm, even if the reviewer would have reached a contrary result as

 finder of fact, and even if the reviewer finds that “the evidence preponderates

 against” the Commissioner’s decision. Edwards v. Sullivan, 937 F.2d 580, 584 n.3

 (11th Cir. 1991); Barnes v. Sullivan, 932 F.2d 1356, 1358 (11th Cir. 1991). The district

 court must view the evidence as a whole, taking into account evidence favorable as

 well as unfavorable to the decision. Foote, 67 F.3d at 1560; accord Lowery v. Sullivan,

 979 F.2d 835, 837 (11th Cir. 1992) (court must scrutinize the entire record to

 determine reasonableness of factual findings).

V.         Analysis

           On appeal, Plaintiff raises four issues. As stated by the parties, the issues are:

           1.     Whether the record supports the reasons that the ALJ offered for
                  finding Dr. Jacob’s and Dr. Padilla-Martinez’s opinions to be
                  unpersuasive;

           2.     Whether the ALJ offered a sufficient justification for finding Dr.
                  Zeff’s opinion to be unpersuasive;




                                                5
Case 2:20-cv-00134-MRM Document 16 Filed 09/16/21 Page 6 of 32 PageID 1007




      3.     Whether the ALJ provided a sufficient justification for finding
             Plaintiff’s 100 percent VA disability rating to be unpersuasive; and

      4.     Whether the record supports the reasons that the ALJ gave for
             finding Dr. Wieczorek’s opinion to be unpersuasive.

(Doc. 15 at 15, 26, 29, 35). The Court addresses each issue in turn below.

      A.     The ALJ Properly Determined the Persuasiveness of
             Dr. Jacob and Dr. Padilla-Martinez’s Opinions.

      Plaintiff argues that the ALJ’s decision is due to be remanded based on his

failure to show good cause for finding Dr. Jacob and Dr. Padilla-Martinez’s opinions

unpersuasive. (Doc. 15 at 15). Plaintiff notes that his case is governed by the Social

Security Administration’s revised regulations. (See id. at 16); see also Revisions to

Rules Regarding the Evaluation of Medical Evidence, 82 Fed. Reg. 5844-01, 5844

(Jan. 18, 2017). In fact, Plaintiff states that “[t]he new regulations abolish the

‘treating source rule’ and they state that an ALJ should no longer assign a specific

amount of ‘weight’ to medical opinions in the record,” despite noting that Dr. Jacob

and Dr. Padilla-Martinez are two of Plaintiff’s treating sources and arguing that the

ALJ needed to show good cause to reject their opinions. (Doc. 15 at 16). Thus, it is

unclear which standard Plaintiff contends applies here.

      In either case, Plaintiff does argue that Dr. Jacob and Dr. Padilla-Martinez’s

opinions are consistent with the record because “a review of the treatment notes

shows that Plaintiff actually had significant mental status abnormalities.” (Id. at 17

(citing Tr. at 307, 417, 573-74, 763)). Additionally, Plaintiff contends that the ALJ

erred when he found that Plaintiff’s ability to move from New York to Florida after




                                            6
Case 2:20-cv-00134-MRM Document 16 Filed 09/16/21 Page 7 of 32 PageID 1008




the alleged onset date was inconsistent with Dr. Jacob’s opinion. (Id. at 17-18 (citing

Tr. at 24, 795, 831)).

       In response, Defendant argues that the revised regulations overrule the

treating source rule and, instead, require the ALJ to evaluate the “persuasiveness” of

all medical opinions and articulate how he considered the supportability and

consistency factors of those opinions. (Id. at 18-22 (citing 20 C.F.R. § 404.1520c)).

Additionally, Defendant notes that, despite citing case law at odds with the revised

regulations, Plaintiff has not expressly argued that the Social Security

Administration’s revised regulations are inapplicable in his case. (Id. at 22 (citations

omitted)). Accordingly, Defendant contends that Plaintiff waived his ability to

challenge the applicability of the revised regulations. (Id.).

       Moreover, Defendant argues that the ALJ satisfied the new standard under the

revised regulations and substantial evidence supports the ALJ’s determination that

Dr. Jacob and Dr. Padilla-Martinez’s opinions were not persuasive because they

were not supported by their own notes and they were not consistent with the other

evidence of record. (See id. at 22-26 (citations omitted)).

       The Social Security Administration revised its regulations regarding the

consideration of medical evidence, with those revisions applicable to all claims filed

after March 27, 2017. See 82 Fed. Reg. 5844-01, 2017 WL 168819 (Jan. 18, 2017).

Because Plaintiff filed his claim on March 28, 2017, (Tr. at 15), the revised

regulations apply, see 20 C.F.R. § 404.1520c. The regulations require that an ALJ

apply the same factors in the consideration of opinions from all medical sources,


                                            7
Case 2:20-cv-00134-MRM Document 16 Filed 09/16/21 Page 8 of 32 PageID 1009




rather than afford specific evidentiary weight to certain sources’ opinions. 20 C.F.R.

§ 404.1520c(a).

      In contrast, under Eleventh Circuit precedent, the “treating source rule”

requires the ALJ to afford “[t]he opinion of a treating physician . . . substantial or

considerable weight unless ‘good cause’ is shown to the contrary.” Phillips v.

Barnhart, 357 F.3d 1232, 1240 (11th Cir. 2004) (citing Lewis v. Callahan, 125 F.3d

1436, 1440 (11th Cir. 1997)).

      At present, a question remains as to whether the Social Security

Administration’s 2017 revised regulations override the Eleventh Circuit’s treating

source rule. Compare Bevis v. Comm’r of Soc. Sec., No. 6:20-cv-579-LRH, 2021 WL

3418815, at *6 (M.D. Fla. Aug. 5, 2021) (“Given the absence of any binding or

persuasive guidance from the Court of Appeals, the Court is not willing to go as far

as the Commissioner suggests and find that cases applying the ‘good cause’ standard

are no longer good law, particularly given that Winschel [v. Comm’r of Soc. Sec., 631

F.3d 1176 (11th Cir. 2011)] remains binding Eleventh Circuit precedent.”), with

Douglas v. Saul, No. 4:20-cv-00822-CLM, 2021 WL 2188198, at *4 (N.D. Ala. May

28, 2021) (“[Based on the application of Chevron and Brand X,] the court will apply

the 2017 regulations – not the treating physician rule – to the ALJ’s evaluation of the

opinion evidence.”), and Stemple v. Kijakazi, No. 1:20-cv-485, 2021 WL 4060411, at

*6 (N.D. Ohio Sept. 7, 2021) (collecting cases in support of the same proposition).

      Here, Plaintiff fails to address the Commissioner’s argument that the Social

Security Administration’s 2017 revised regulations invalidate the Eleventh Circuit’s


                                            8
Case 2:20-cv-00134-MRM Document 16 Filed 09/16/21 Page 9 of 32 PageID 1010




treating source rule. (See Doc. 15). Nonetheless, because the result remains the same

under both standards, the Court need not resolve the conflict.

      First, under the revised regulations, as to each medical source, the ALJ must

consider: (1) supportability; (2) consistency; (3) relationship with the claimant; (4)

specialization; and (5) “other factors that tend to support or contradict a medical

opinion or prior administrative medical finding.” 20 C.F.R. § 404.1520c(c).

      Supportability and consistency constitute the most important factors in any

evaluation, and the ALJ must explain how those two factors are considered. See 20

C.F.R. § 404.1520c(b)(2). In assessing the supportability and consistency of a

medical opinion, the regulations provide that the ALJ need only explain the

consideration of these factors on a source-by-source basis – the regulations

themselves do not require the ALJ to explain the consideration of each opinion from

the same source. 20 C.F.R. § 404.1520c(b)(1). The regulations state:

             [W]hen a medical source provides multiple medical
             opinion(s) or prior administrative medical finding(s), we
             will articulate how we considered the medical opinions or
             prior administrative medical findings from the medical
             source together in a single analysis using the factors listed
             in paragraphs (c)(1) through (c)(5) of this section, as
             appropriate. We are not required to articulate how we
             considered each medical opinion or prior administrative
             finding from one medical source individually.

20 C.F.R. § 404.1520c(b)(1).

      Overall, supportability relates to the extent to which a medical source has

articulated support for the medical source’s own opinion, while consistency relates to

the relationship between a medical source’s opinion and other evidence within the



                                           9
Case 2:20-cv-00134-MRM Document 16 Filed 09/16/21 Page 10 of 32 PageID 1011




record. See 20 C.F.R. § 404.1520c(c)(1)-(2). Put differently, the ALJ’s analysis

considers whether the medical source’s opinion is (1) supported by the source’s own

records and (2) consistent with the other evidence of record. See Cook v. Comm’r of

Soc. Sec., No. 6:20-cv-1197-RBD-DCI, 2021 WL 1565832, at *3 (M.D. Fla. Apr. 6,

2021), report and recommendation adopted, No. 6:20-cv-1197-RBD-DCI, 2021 WL

1565162 (M.D. Fla. Apr. 21, 2021).

      Second, under Eleventh Circuit precedent, the ALJ must show “good cause”

to discredit the opinion of a treating physician. Phillips v. Barnhart, 357 F.3d 1232,

1240 (11th Cir. 2004) (citing Lewis v. Callahan, 125 F.3d 1436, 1440 (11th Cir. 1997)).

“Good cause exists when the: (1) treating physician’s opinion was not bolstered by

the evidence; (2) evidence supported a contrary finding; or (3) treating physician’s

opinion was conclusory or inconsistent with the doctor’s own medical records.”

Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176, 1179 (11th Cir. 2011) (quotations

omitted) (citing Phillips, 357 F.3d at 1241). “The ALJ must clearly articulate the

reasons for giving less weight to the opinion of a treating physician, and the failure to

do so is reversible error.” Lewis, 125 F.3d at 1440.

      Here, Plaintiff challenges the ALJ’s findings that Dr. Jacob and Dr. Padilla-

Martinez’s opinions were not persuasive. (Doc. 15 at 15-18). To assess whether

these findings are supported by substantial evidence, the Court reviews below (1)

how the ALJ determined the persuasiveness of each opinion and (2) whether good

cause exists to discredit each opinion.




                                           10
Case 2:20-cv-00134-MRM Document 16 Filed 09/16/21 Page 11 of 32 PageID 1012




             1.     Whether the ALJ Properly Determined the
                    Persuasiveness of Dr. Jacob’s Opinion.

      In evaluating the persuasiveness of Dr. Jacob’s opinion, the ALJ specifically

noted that the opinion was inconsistent with the other evidence of record and

unsupported by Dr. Jacob’s own mental status examinations. (See Tr. at 24).

Moreover, there is substantial evidence within the record to support the ALJ’s

determination. (See id. at 306, 644-45, 653-54, 657-58, 795, 824, 864, 870-73, 880).

      Dr. Jacob opined that Plaintiff had a marked limitation in the ability to carry

out detailed instructions and maintain attention and concentration for extended

periods and a complete inability to function independently outside the area of his

home due to panic attacks. (Id. at 830-31).

      The ALJ found that “[Plaintiff’s] generally unremarkable mental status exams

apart from some anxiety and irritability do not support Dr. Jacob’s opinion.” (Id. at

24). Those “generally unremarkable mental status exams” include: (1) Dr. Jacob’s

September 17, 2018 record, which states that Plaintiff was “Alert, Oriented

appropriate for situation . . . attentive . . . cooperative Mood: appropriate Affect:

congruent with mood . . . Symptoms of grief and frustration over his inability to find

a rental house. No evidence of anxiety or panic . . . Effectiveness of coping skills:

effective,” (see id. (citing Tr. at 657-58)); and (2) Dr. Jacob’s November 28, 2018

record, which states that Plaintiff was “Alert, Oriented appropriate for situation . . .

attentive . . . cooperative Mood: appropriate Affect: congruent with mood . . .

Effectiveness of coping skills: effective,” (see id. (citing Tr. at 872-73)). Upon review,




                                           11
Case 2:20-cv-00134-MRM Document 16 Filed 09/16/21 Page 12 of 32 PageID 1013




the Court finds that Dr. Jacob’s opinion that Plaintiff had a marked limitation in the

ability to carry out detailed instructions and maintain attention and concentration for

extended periods was not supported by Dr. Jacob’s own mental status examinations

in which he recorded that Plaintiff was alert, oriented, attentive, cooperative, goal-

directed, and effectively using coping skills. (See id. at 657-58, 685, 727, 792, 872-73).

      The ALJ also noted that Dr. Jacob’s opinion was inconsistent with the other

evidence of record. (Id. at 24). The ALJ specifically noted that Dr. Jacob’s opinion

that Plaintiff had a “[c]omplete inability to function independently outside the area

of [Plaintiff’s] home due to panic attacks,” was inconsistent with: (1) Plaintiff’s

ability to facilitate a move from New York to Florida during the relevant time

period, (id. at 306, 795, 824); and (2) multiple mental status examinations with

generally unremarkable findings beyond Plaintiff’s anxiety and irritability, (id. at 644-

45, 653-54, 864, 880). The Court finds that the evidence cited by the ALJ supports

his finding that Dr. Jacob’s opinion was inconsistent with the other evidence of

record.

      Additionally, the Court is not persuaded by Plaintiff’s arguments that the ALJ

erred when he afforded Dr. Jacob’s opinion “little persuasiveness” based on its

inconsistency with the other evidence of record and lack of support from his own

records.

      First, while Plaintiff contends that his ability to move from New York to

Florida does not relate to Dr. Jacob’s opinion, (see Doc. 15 at 18 (citing Tr. at 831)),

the Court disagrees and finds that Plaintiff’s ability to move from one state to another


                                           12
Case 2:20-cv-00134-MRM Document 16 Filed 09/16/21 Page 13 of 32 PageID 1014




is clearly inconsistent with Dr. Jacob’s opinion that Plaintiff had a “[c]omplete

inability to function independently outside the area of [Plaintiff’s] home due to panic

attacks.”

      Second, to the extent that Plaintiff cites records showing Plaintiff did have

“significant mental status abnormalities,” (see id. at 17 (citing Tr. at 307, 417, 573-74,

763)), the Court finds these records insufficient to show that the ALJ’s finding is

unsupported by substantial evidence.

      Upon review of the records cited by Plaintiff, the Court finds that they are all

associated with mental status examinations consistent with the ALJ’s findings. For

example, Dr. Matalon’s October 14, 2016 and December 20, 2016 records show that

Plaintiff reported “continued base anxiety [with] frequent anxiety attacks, [and poor]

sleep,” but also show through mental status exam findings that Plaintiff exhibited

“good [activities of daily living], pleasant, calm, speech [within normal limits], affect

stable, [thought process] linear,” and “good [activities of daily living], pleasant, calm,

speech [within normal limits], dysphoric affect, [thought process] linear.” (Tr. at

307, 417). Additionally, Dr. Flach’s May 16, 2017 examination shows that Plaintiff

“was seen as a cooperative individual who presented with adequate social skills,”

and that while Plaintiff was noted as having seemingly restless motor behavior,

pressured speech, an anxious affect, and mildly impaired attention, concentration,

and memory, his mental status exam was otherwise unremarkable. (Tr. at 573-74).

Moreover, Dr. Padilla-Martinez’s March 21, 2018 record shows that Plaintiff

reported “an increase in symptoms of PTSD,” but also shows through an objective



                                            13
Case 2:20-cv-00134-MRM Document 16 Filed 09/16/21 Page 14 of 32 PageID 1015




mental status exam that Plaintiff “[a]rrived early; alert and fully oriented; good eye

contact and attention; speech was fluent and goal-directed; veteran reported

euthymic mood with congruent affect; thought process was linear and coherent; . . .

Veteran is future and goal-oriented.” (Tr. at 763). Despite Plaintiff’s assertion that

these records contradict the ALJ’s findings, the Court finds that they do show mental

status examinations that align with the ALJ’s findings.

       Thus, these records cannot be used as a basis to overturn the ALJ’s finding as

to the persuasiveness of Dr. Jacob’s opinion. Rather than contradict the ALJ’s

finding that Dr. Jacob’s opinion is inconsistent with the record, they appear to

bolster it.

       In sum, the Court finds that the ALJ comprehensively analyzed the

supportability and consistency of Dr. Jacob’s opinion when determining its

persuasiveness as required by 20 C.F.R. § 404.1520c. Additionally, the Court finds

that the ALJ’s determination of the persuasiveness of Dr. Jacob’s opinion is

supported by substantial evidence within the record. Further, even considering Dr.

Jacob’s status as a treating physician, the ALJ clearly articulated good cause for

discrediting Dr. Jacob’s opinion when the ALJ showed that the opinion was

inconsistent with the other evidence of record and unsupported by Dr. Jacob’s own

medical records and mental status examinations. The Court has not found, and

Plaintiff has not cited, any medical evidence demonstrating that the ALJ’s finding as

to the persuasiveness of Dr. Jacob’s opinion is not supported by substantial evidence.




                                           14
Case 2:20-cv-00134-MRM Document 16 Filed 09/16/21 Page 15 of 32 PageID 1016




       Thus, the Court finds that the ALJ’s decision is due to be affirmed as to his

determination of the persuasiveness of Dr. Jacob’s opinion.

              2.     Whether the ALJ Properly Determined the Persuasiveness of
                     Dr. Padilla-Martinez’s Opinion.

       To begin, the Court notes that the ALJ afforded Dr. Padilla-Martinez’s

opinion “little weight.” (Tr. at 24). Under the revised regulations, the ALJ is

required to assess the “persuasiveness” of medical opinions, not their weight. See 20

C.F.R. § 404.1520c(b). However, the Court notes that this error appears to be merely

clerical in nature given that the ALJ still conducted the applicable analysis of Dr.

Padilla-Martinez’s opinion. (See Tr. at 24). 2 Thus, the Court construes the ALJ’s

finding of “little weight” as a finding of “little persuasiveness” as to Dr. Padilla-

Martinez’s opinion.

       Turning to the ALJ’s analysis of the opinion, the ALJ specifically noted that

the opinion was “highly inconsistent” with the other evidence of record and

unsupported by Dr. Padilla-Martinez’s own mental status examinations. (See Tr. at

24-25). Moreover, there is substantial evidence within the record to support the

ALJ’s determination. (See id. at 574, 644-45, 653-54, 657-58, 674, 685, 706, 717, 727,

753, 864, 870-73, 880).

       The ALJ found that “[Plaintiff’s] long history of unremarkable mental status

exams apart from some notations of anxiousness and irritability” were “highly



2
  Neither party raises this issue in the Joint Memorandum, likely in recognition of
the inconsequential nature of it.


                                            15
Case 2:20-cv-00134-MRM Document 16 Filed 09/16/21 Page 16 of 32 PageID 1017




inconsistent” with Dr. Padilla-Martinez’s opinion. (Id. at 24). Those “unremarkable

mental status exams” include: (1) two mental status exams completed by Dr.

Padilla-Martinez on April 17, 2018, and May 26, 2018, in which Dr. Padilla-

Martinez found that Plaintiff was “[a]lert and fully oriented; good attention; speech

was fluent and goal-directed; veteran reported euthymic mood with congruent affect;

thought process was linear and coherent; no psychosis or mania . . . Veteran is future

and goal-oriented,” (see id. (citing Tr. at 753, 717)); (2) three mental status exams

completed by Dr. Padilla-Martinez on July 12, 2018, September 21, 2018, and

March 21, 2018, in which Dr. Padilla-Martinez found that Plaintiff “[a]rrived early;

alert and fully oriented; good eye contact and attention; speech was fluent and goal-

directed; veteran reported euthymic mood with congruent affect; thought process

was linear and coherent; . . . Veteran is future and goal-oriented,” (see id. (citing Tr.

at 674, 706, 763)); and (3) two mental status exams completed by Dr. Padilla-

Martinez on November 1, 2018, and December 13, 2018, in which Dr. Padilla-

Martinez found that Plaintiff “[a]rrived early; alert and fully oriented; good eye

contact and attention; speech was fluent and goal-directed; veteran reported anxious

mood with congruent affect; thought process was linear and coherent; . . . Veteran is

future and goal-oriented,” (see id. (citing Tr. at 653-54, 864)).

       Upon a review of the record, Dr. Padilla-Martinez’s opinion that Plaintiff has

a multitude of marked and extreme work-related mental limitations, (see Tr. at 836-

37), is not supported by Dr. Padilla-Martinez’s own mental status examinations in




                                            16
Case 2:20-cv-00134-MRM Document 16 Filed 09/16/21 Page 17 of 32 PageID 1018




which she recorded that Plaintiff was alert, had a linear and coherent thought

process, and was goal-directed. (See id. at 753, 717, 674, 706, 763, 653-54, 864).

      The ALJ also noted that Dr. Padilla-Martinez’s opinion was inconsistent with

the other evidence of record. (Id. at 24-25 (citing Tr. at 870-73, 880, 644-45, 657-58,

685, 727)). The ALJ specifically noted that Dr. Padilla-Martinez’s opinion was

inconsistent with Dr. Flach’s May 16, 2017 psychiatric examination that reports

Plaintiff’s attention, concentration, and memory as only “mildly impaired.” (Id. at

574). Accordingly, the Court finds that the ALJ’s assessment of the consistency of

Dr. Padilla-Martinez’s opinion is supported by substantial evidence.

      Additionally, the Court is not persuaded by Plaintiff’s argument that the ALJ

erred when he afforded Dr. Padilla-Martinez’s opinion little persuasiveness based on

its inconsistency with the other evidence of record and lack of support from her own

records. To the extent that Plaintiff cites records showing that Plaintiff did have

“significant mental status abnormalities,” (see id. at 17 (citing Tr. at 307, 417, 573-74,

763)), the Court finds these records insufficient to show that the ALJ’s finding is

unsupported by substantial evidence.

      Upon review of the records cited by Plaintiff, the Court again finds that they

are all associated with mental status examinations consistent with the ALJ’s findings.

For example, Dr. Matalon’s October 14, 2016 and December 20, 2016 records show

that Plaintiff reported “continued base anxiety [with] frequent anxiety attacks, [and

poor] sleep,” but also show through mental status exam findings that Plaintiff

exhibited “good [activities of daily living], pleasant, calm, speech [within normal


                                            17
Case 2:20-cv-00134-MRM Document 16 Filed 09/16/21 Page 18 of 32 PageID 1019




limits], affect stable, [thought process] linear,” and “good [activities of daily living],

pleasant, calm, speech [within normal limits], dysphoric affect, [thought process]

linear.” (Tr. at 307, 417). Further, Dr. Flach’s May 16, 2017 examination shows

that Plaintiff “was seen as a cooperative individual who presented with adequate

social skills,” and while he was noted as having seemingly restless motor behavior,

“fluent[, but] a little pressured [speech,] . . . a little anxious [affect,]” and mildly

impaired attention, concentration, and memory, his mental status exam was

otherwise unremarkable. (Tr. at 573-74). Moreover, Dr. Padilla-Martinez’s own

March 21, 2018 record shows that Plaintiff reported “an increase in symptoms of

PTSD,” but also shows through an objective mental status exam that Plaintiff

“[a]rrived early; alert and fully oriented; good eye contact and attention; speech was

fluent and goal-directed; veteran reported euthymic mood with congruent affect;

thought process was linear and coherent; . . . Veteran is future and goal-oriented.”

(Tr. at 763). Despite Plaintiff’s assertion that these records contradict the ALJ’s

findings, the Court finds that they support it.

       Thus, these records cannot be used as a basis to overturn the ALJ’s finding as

to the persuasiveness of Dr. Padilla-Martinez’s opinion. Rather than contradict the

ALJ’s finding that Dr. Padilla-Martinez’s opinion is inconsistent with the record,

they appear to bolster it.

       In sum, the Court finds that the ALJ comprehensively analyzed the

supportability and consistency of Dr. Padilla-Martinez’s opinion when determining

its persuasiveness as required by 20 C.F.R. § 404.1520c. Additionally, the Court



                                             18
Case 2:20-cv-00134-MRM Document 16 Filed 09/16/21 Page 19 of 32 PageID 1020




finds that the ALJ’s determination of the persuasiveness of Dr. Padilla-Martinez’s

opinion is supported by substantial evidence within the record. Further, even

considering Dr. Padilla-Martinez’s status as a treating physician, the ALJ clearly

articulated good cause for discrediting Dr. Padilla-Martinez’s opinion when the ALJ

showed that the opinion was inconsistent with the other evidence of record and

unsupported by Dr. Padilla-Martinez’s own medical records and mental status

examinations. The Court has not found, and Plaintiff has not cited, any records

demonstrating that the ALJ’s finding as to the persuasiveness of Dr. Padilla-

Martinez’s opinion is not supported by substantial evidence.

       Thus, the Court finds that the ALJ’s decision is due to be affirmed as to his

determination of the persuasiveness of Dr. Padilla-Martinez’s opinion.

       B.     The ALJ Properly Determined the Persuasiveness of
              Dr. Zeff’s Opinion.

       Plaintiff argues that the ALJ’s decision is due to be remanded “because the

ALJ did not adequately evaluate the opinion of the VA compensation and pension

examiner, Dr. Zeff.” (Doc. 15 at 26). Specifically, Plaintiff contends that the ALJ

erred when he determined that Dr. Zeff’s opinion was “overly vague,” (id. (citing Tr.

at 24)), arguing instead that Dr. Zeff’s opinion provided specific findings, which the

ALJ should have addressed, (id. at 26-27 (citing Tr. at 274-275)). Additionally,

Plaintiff asserts that the ALJ incorrectly found that Plaintiff’s reported activities of

daily living were inconsistent with Dr. Zeff’s opinion on Plaintiff’s ability to

socialize. (Id. at 27 (citing Tr. at 24, 199, 274)).




                                             19
Case 2:20-cv-00134-MRM Document 16 Filed 09/16/21 Page 20 of 32 PageID 1021




      In response, Defendant contends that substantial evidence supports the ALJ’s

finding that Dr. Zeff’s opinion was not persuasive. (See id. at 27-29 (citing Tr. at 23-

24, 99-200, 268-75)). Defendant emphasizes that “[w]hile Dr. Zeff suggested [that

Plaintiff had] some difficulty with tasks and identified . . . underlying reason[s], she

did not explain how or to what degree th[ese] difficult[ies] would limit Plaintiff in an

occupational setting.” (Id. at 28). Defendant also argues that the ALJ correctly

found that Plaintiff’s ability to attend church weekly was inconsistent with Dr. Zeff’s

opinion. (Id. at 28-29). Moreover, Defendant asserts that the ALJ specifically

accounted for Plaintiff’s social limitations by restricting him to work that involved no

interaction with the public. (Id. at 29).

      As mentioned above, the Social Security Administration revised its regulations

regarding the consideration of medical evidence, with those revisions applicable to

all claims filed after March 27, 2017. See 82 FR 5844-01, 2017 WL 168819 (Jan. 18,

2017). Plaintiff filed his claim on March 28, 2017, (Tr. at 15), so the revised

regulations apply, see 20 C.F.R. § 404.1520c. The revised regulations require that an

ALJ must consider the following factors: (1) supportability; (2) consistency; (3)

relationship with the claimant; (4) specialization; and (5) “other factors that tend to

support or contradict a medical opinion or prior administrative medical finding.” 20

C.F.R. § 404.1520c(c).

      Supportability and consistency constitute the most important factors in any

evaluation, and the ALJ must explain how those two factors are considered. See 20

C.F.R. § 404.1520c(b)(2). In assessing the supportability and consistency of a


                                            20
Case 2:20-cv-00134-MRM Document 16 Filed 09/16/21 Page 21 of 32 PageID 1022




medical opinion, the regulations provide that the ALJ need only explain the

consideration of these factors on a source-by-source basis – the regulations

themselves do not require the ALJ to explain the consideration of each opinion from

the same source. 20 C.F.R. § 404.1520c(b)(1). The regulations state:

             [W]hen a medical source provides multiple medical
             opinion(s) or prior administrative medical finding(s), we
             will articulate how we considered the medical opinions or
             prior administrative medical findings from the medical
             source together in a single analysis using the factors listed
             in paragraphs (c)(1) through (c)(5) of this section, as
             appropriate. We are not required to articulate how we
             considered each medical opinion or prior administrative
             finding from one medical source individually.

20 C.F.R. § 404.1520c(b)(1).

      Overall, supportability relates to the extent to which a medical source has

articulated support for the medical source’s own opinion, while consistency relates to

the relationship between a medical source’s opinion and other evidence within the

record. See 20 C.F.R. § 404.1520c(c)(1)-(2). Put differently, the ALJ’s analysis

considers whether the medical source’s opinion is (1) supported by the source’s own

records and (2) consistent with the other evidence of record. See Cook v. Comm’r of

Soc. Sec., No. 6:20-cv-1197-RBD-DCI, 2021 WL 1565832, at *3 (M.D. Fla. Apr. 6,

2021), report and recommendation adopted, No. 6:20-cv-1197-RBD-DCI, 2021 WL

1565162 (M.D. Fla. Apr. 21, 2021).

      Here, Plaintiff takes issue with the ALJ’s findings that Dr. Zeff’s opinion was

not persuasive. (Doc. 15 at 26-27). To assess whether the ALJ’s finding is supported




                                          21
Case 2:20-cv-00134-MRM Document 16 Filed 09/16/21 Page 22 of 32 PageID 1023




by substantial evidence, the Court reviews below how he determined the

persuasiveness of the opinion.

       Upon review of Dr. Zeff’s December 8, 2016 opinion, the Court notes that it

includes the statement that “[Plaintiff] meets diagnostic criteria for PTSD [and]

Alcohol Use Disorder, in sustained full remission.” (Tr. at 274). It continues by

stating that Plaintiff has several limitations related to those diagnoses that would

likely inhibit his ability to function in an occupational environment. (Id. at 275).

       The ALJ summarized Dr. Zeff’s opinion and stated that her statements were

“overly vague” because she failed to “explain [the] limitations with any sort of detail

or provide any specific restrictions in said areas.” (Id. at 23-24). Moreover, the ALJ

found that Dr. Zeff’s opinion was inconsistent with Plaintiff’s ability to attend church

and engage in social activities with his family. (Id. at 24 (citing Tr. at 199)).

       The Court finds that the ALJ properly assessed Dr. Zeff’s opinion. As noted,

the ALJ found Dr. Zeff’s opinion inconsistent with other evidence of record. (Id.).

Specifically, while Dr. Zeff opined that Plaintiff would “likely show impairment in

establishing/maintaining interpersonal relationships [and has] trouble being around

others/being in crowds,” the ALJ noted that Plaintiff reported weekly church

attendance and socialization with a friend and his family. (Id. at 24 (citing Tr. at

199, 275)).

       Additionally, the Court is not persuaded by Plaintiff’s assertion that weekly

attendance at a church service is not inconsistent with Dr. Zeff’s opinion. (See Doc.

15 at 27-28). While it is technically unclear whether Plaintiff “socializes with any


                                            22
Case 2:20-cv-00134-MRM Document 16 Filed 09/16/21 Page 23 of 32 PageID 1024




other people during the services,” (Doc. 15 at 27), the ability to regularly attend a

community gathering is plainly inconsistent with Dr. Zeff’s opinion that Plaintiff has

trouble being around others and in crowds, (Tr. at 275). Similarly, as recognized by

the ALJ, Plaintiff’s ability to socialize with and maintain relationships with his friend

and family is inconsistent with Dr. Zeff’s opinion that Plaintiff would “show

impairment in establishing/maintaining interpersonal relationships in an

occupational setting due to his anxiety/mistrust of others.” (See id. at 24, 199, 275).

       The ALJ also found that Dr. Zeff’s opinion was “overly vague” and lacked

any reference to specific restrictions or limitations arising from Plaintiff’s

impairments. (Id. at 24 (citing Tr. at 275)). For example, Dr. Zeff concludes that

“[Plaintiff’s] reported anxiety [and] depression would likely impair his ability to

succeed in an occupational setting.” (Id. at 275). Dr. Zeff does not provide any

additional information or supporting explanation beyond this broad assertion. (See

id.). The ALJ appropriately noted this absence of information and supporting

explanation in his finding. See 20 C.F.R. § 404.1520c(c)(1) (“Supportability. The

more relevant the objective medical evidence and supporting explanations presented by

a medical source are to support his or her medical opinion(s) or prior administrative

medical finding(s), the more persuasive the medical opinions or prior administrative

medical finding(s) will be.”); see also Richardson v. Kijakazi, No. 8:20-cv-1107-AEP,

2021 WL 3879049, at *4 (M.D. Fla. Aug. 31, 2021) (“Given the inconsistencies with

the record and the vague statements within Dr. Glaros’s opinion, the ALJ

appropriately found Dr. Glaros’s opinion not persuasive.”).


                                            23
Case 2:20-cv-00134-MRM Document 16 Filed 09/16/21 Page 24 of 32 PageID 1025




      Additionally, as noted by Defendant, the ALJ accounted for Plaintiff’s

difficulties with socialization in his RFC by limiting Plaintiff to “[no interaction]

with the general public.” (See Tr. at 20). Thus, even if the ALJ had incorrectly

determined the persuasiveness of Dr. Zeff’s opinion, any error would have been

harmless because the ALJ accounted for Plaintiff’s difficulties with socialization in

an occupational setting. See Denomme v. Comm’r of Soc. Sec. Admin., 518 F. App’x at

875, 877-78 (11th Cir. 2013).

      In sum, the Court finds that the ALJ sufficiently analyzed the supportability

and consistency of Dr. Zeff’s opinion when determining its persuasiveness as

required by 20 C.F.R. § 404.1520c. Additionally, the Court finds that the ALJ’s

determination of the persuasiveness of Dr. Zeff’s opinion is supported by substantial

evidence within the record. Thus, the Court finds that the ALJ’s decision is due to

be affirmed as to his determination of the persuasiveness of Dr. Zeff’s opinion.

      C.     The ALJ Properly Determined the Persuasiveness of
             Plaintiff’s 100 Percent VA Disability Rating.

      Plaintiff argues that the ALJ erred by failing to provide a sufficient

justification for finding Plaintiff’s VA service-connected disability rating of 100

percent unpersuasive. (See Doc. 15 at 29-31). Specifically, Plaintiff contends that

VA disability ratings are generally entitled to “great weight” within the Eleventh

Circuit and the ALJ should have provided adequate reasons to reject Plaintiff’s VA

disability rating. (Id. at 29-30 (citations omitted)). Moreover, Plaintiff asserts that

his 100 percent VA disability rating shows that “the VA determined that he is unable




                                            24
Case 2:20-cv-00134-MRM Document 16 Filed 09/16/21 Page 25 of 32 PageID 1026




to perform any work in the national economy.” (Id. at 31). In sum, Plaintiff

contends that the ALJ’s “perfunctory finding that the VA uses a different standard

than the Social Security administration,” is insufficient for the ALJ to disregard

Plaintiff’s 100 percent VA disability rating.

      In response, Defendant asserts that the 2017 revised regulations apply to

Plaintiff’s case and change the way ALJs are required to assess VA disability ratings.

(Id. at 31). Specifically, Defendant contends that the ALJ did not have to analyze

Plaintiff’s VA disability rating and, instead, only needed to consider the evidence

underlying the VA’s decision. (See id. at 31-33 (citing 20 C.F.R. §§ 404.1504,

404.1513)). Defendant asserts that the case law cited by Plaintiff involves claims that

predate the revised regulations and is, therefore, inapplicable to Plaintiff’s case. (Id.

at 34). Finally, Defendant contends that the ALJ complied with the new regulations

when he “considered the entire record,” including the documents underlying the

VA’s disability rating, and discussed them throughout his decision. (Id. at 35 (citing

Tr. at 20-25)). Thus, Defendant argues that the ALJ’s decision is supported by

substantial evidence and should be affirmed. (Id.).

      As addressed above, the Social Security Administration’s revised regulations

apply to Plaintiff’s claim. See 82 Fed. Reg. 5844-01, 2017 WL 168819 (Jan. 18,

2017). As to other agency determinations, such as a Department of Veteran Affairs

disability determination, the new regulations state that “we will not provide any

analysis in our determination or decision about a decision made by any other

governmental agency . . . about whether you are disabled, blind, employable, or


                                            25
Case 2:20-cv-00134-MRM Document 16 Filed 09/16/21 Page 26 of 32 PageID 1027




entitled to benefits.” 20 C.F.R. § 404.1504. Moreover, the regulations specify that

VA disability ratings constitute evidence that is “inherently neither valuable nor

persuasive.” 20 C.F.R. § 404.1520b(c)(1). Nevertheless, the regulations require the

ALJ to “consider all of the supporting evidence underlying the other governmental

agency[’s] . . . decision that that [the ALJ] receive[s] as evidence in [a plaintiff’s]

claim.” 20 C.F.R. § 404.1504.

       Additionally, while Plaintiff cites Eleventh Circuit precedent for its treatment

of an ALJ’s analysis of VA disability determination before March 27, 2017, (see Doc.

15 at 29-31 (citing Noble v. Comm’r of Soc. Sec., 963 F.3d 1317, 1330 (11th Cir. 2020);

Brown-Gaudet-Evans v. Comm’r of Soc. Sec., 673 F. App’x 902, 904 (11th Cir. 2016))),

he fails to address the revised regulations. Assuming arguendo that Plaintiff had

contested the applicability of the new regulations to his claim, the Court would not

be persuaded. In fact, in Noble, the Eleventh Circuit briefly addressed the revised

regulations as follows:

              Although under the new regulation the ALJ no longer
              analyzes the other agency’s decision, the ALJ still must
              “consider[] all of the supporting evidence underlying the
              other governmental agency[’s] . . . decision” that was placed
              in the record before the ALJ[, but b]ecause the new
              regulation does not apply to Noble’s case, we do not take it
              into account or address it further.

Noble, 963 F.3d at 1324 (quoting 20 C.F.R. § 404.1504). Thus, in light of Noble and

similar treatment by other courts, this Court applies the revised regulations to

Plaintiff’s claim. See Daniels v. Saul, No. 7:19-cv-01003-RDP, 2020 WL 4922151, at

*7 (N.D. Ala. Aug. 21, 2020) (applying the revised regulations in the context of an


                                             26
Case 2:20-cv-00134-MRM Document 16 Filed 09/16/21 Page 27 of 32 PageID 1028




ALJ’s treatment of a VA disability determination); see also Rhine v. Saul, No. 4:19-

CV-1781, 2021 WL 254066, at *8 (M.D. Pa. Jan. 26, 2021) (same).

      Accordingly, the Court is not persuaded by Plaintiff’s argument that the ALJ

erred by finding Plaintiff’s 100 percent VA disability rating unpersuasive. Under the

new regulations, the ALJ was not required to assign any persuasiveness or provide

any analysis of the VA disability rating. See 20 C.F.R. §§ 404.1504, 404.1520b(c)(1).

Rather, the ALJ was only required to consider the evidence underlying the VA’s

decision. See id. Additionally, while Plaintiff does not argue that the ALJ failed to

address the evidence underlying the VA’s determination, the Court finds the

argument would have been ineffective given the ALJ’s comprehensive assessment of

all the evidence received in Plaintiff’s claim under 20 C.F.R. § 404.1513, including

the functional impact statements from Plaintiff’s VA medical record and Dr. Zeff’s

opinion. (See Tr. at 20-25 (citations omitted)).

      Accordingly, because the revised regulations apply to Plaintiff’s case and the

ALJ considered the supporting evidence underlying the VA’s disability

determination, the Court finds that the ALJ’s failure to discuss the substance of

Plaintiff’s VA rating does not necessitate remand.

      D.     The ALJ Properly Determined the Persuasiveness of
             Dr. Wieczorek’s Opinion.

      Plaintiff argues that the ALJ erred by finding Dr. Wieczorek’s opinion

unpersuasive. (Doc. 15 at 35-37). Specifically, Plaintiff contends that the ALJ’s did

not provide sufficient justification to reject Dr. Wieczorek’s conclusion that




                                           27
Case 2:20-cv-00134-MRM Document 16 Filed 09/16/21 Page 28 of 32 PageID 1029




Plaintiff’s headaches would interfere with his ability to work. (Id. at 35-36 (citing Tr.

at 637, 809-10, 898)). Moreover, Plaintiff contends that Dr. Wieczorek’s opinion

that “Plaintiff was unable to work during times where he was suffering from a

headache,” was not an issue reserved for the Commissioner, but rather, “an

assessment of Plaintiff’s headache pain, which was a medical determination.” (Id. at

36). Plaintiff asserts that, because Dr. Wieczorek’s opinion was not an issue reserved

for the Commissioner, the ALJ’s finding is not supported by substantial evidence.

(Id. at 36-37).

       In response, Defendant argues that the ALJ properly determined that Dr.

Wieczorek’s opinion was unpersuasive because his opinion was inconsistent with the

other evidence of record, unsupported by his own records, and vague. (Id. at 37-38).

Defendant also asserts that Dr. Wieczorek’s opinion that Plaintiff was unable to

work due to headaches constitutes an opinion on an issue reserved for the

Commissioner, and therefore, was neither valuable nor persuasive. (Id. at 37 (citing

Tr. at 25, 898; 20 C.F.R. § 404.1520b(c)(3)(i))). Additionally, Defendant argues that

Dr. Wieczorek’s opinion is inconsistent with Plaintiff’s testimony regarding the

severity of his headaches. (Id. at 38 (citing Tr. at 17, 20, 41, 810)).

       As repeatedly addressed above, the Social Security Administration’s revised

regulations apply to Plaintiff’s claim. See 82 Fed. Reg. 5844-01, 2017 WL 168819

(Jan. 18, 2017). The regulations require that an ALJ must consider the following

factors: (1) supportability; (2) consistency; (3) relationship with the claimant; (4)




                                            28
Case 2:20-cv-00134-MRM Document 16 Filed 09/16/21 Page 29 of 32 PageID 1030




specialization; and (5) “other factors that tend to support or contradict a medical

opinion or prior administrative medical finding.” 20 C.F.R. § 404.1520c(c).

      Again, supportability and consistency constitute the most important factors in

any evaluation, and the ALJ must explain how those two factors are considered. See

20 C.F.R. § 404.1520c(b)(2). In assessing the supportability and consistency of a

medical opinion, the regulations provide that the ALJ need only explain the

consideration of these factors on a source-by-source basis – the regulations

themselves do not require the ALJ to explain the consideration of each opinion from

the same source. 20 C.F.R. § 404.1520c(b)(1). The regulations state:

             [W]hen a medical source provides multiple medical
             opinion(s) or prior administrative medical finding(s), we
             will articulate how we considered the medical opinions or
             prior administrative medical findings from the medical
             source together in a single analysis using the factors listed
             in paragraphs (c)(1) through (c)(5) of this section, as
             appropriate. We are not required to articulate how we
             considered each medical opinion or prior administrative
             finding from one medical source individually.

20 C.F.R. § 404.1520c(b)(1).

      Overall, supportability relates to the extent to which a medical source has

articulated support for the medical source’s own opinion, while consistency relates to

the relationship between a medical source’s opinion and other evidence within the

record. See 20 C.F.R. § 404.1520c(c)(1)-(2). Put differently, the ALJ’s analysis

considers whether the medical source’s opinion is (1) supported by the source’s own

records and (2) consistent with the other evidence of record. See Cook v. Comm’r of

Soc. Sec., No. 6:20-cv-1197-RBD-DCI, 2021 WL 1565832, at *3 (M.D. Fla. Apr. 6,


                                          29
Case 2:20-cv-00134-MRM Document 16 Filed 09/16/21 Page 30 of 32 PageID 1031




2021), report and recommendation adopted, No. 6:20-cv-1197-RBD-DCI, 2021 WL

1565162 (M.D. Fla. Apr. 21, 2021). Additionally, the regulations assert that

statements on issues reserved to the Commissioner, such as statements that a plaintiff

can or cannot work, will constitute evidence that is inherently neither valuable nor

persuasive. 20 C.F.R. § 404.1520b(c)(3)(i).

      Here, Plaintiff opposes the ALJ’s findings that Dr. Wieczorek’s opinion was

unpersuasive. (Doc. 15 at 35-37). To assess whether the ALJ’s finding is supported

by substantial evidence, the Court reviews below how he determined the

persuasiveness of Dr. Wieczorek’s opinion.

      The ALJ found that Dr. Wieczorek’s opinion that Plaintiff could only sit for

thirty minutes, (Tr. at 897), was inconsistent with Dr. Beecher’s May 16, 2017

examination in which Dr. Beecher noted that Plaintiff was able to fully squat,

exhibited negative straight leg raises, intact lower extremity strength, and full lumbar

range of motion, (Id. at 25 (citing Tr. at 566-67)). Additionally, the ALJ found that

Dr. Wieczorek’s opinion lacked supporting explanations or specific limitations on its

assertion that Plaintiff had neck mobility “to a limited extent.” (See id. (citing Tr. at

897)); see also 20 C.F.R. § 404.1520c(c)(1). Finally, the ALJ found that Dr.

Wieczorek’s opinion that Plaintiff could not work while suffering from a headache

constituted evidence that was inherently neither valuable nor persuasive because it

constituted an opinion on an issue reserved to the Commissioner. (Id. (citing 20

C.F.R. § 404.1520b(c)(3)(i))). Upon a review of the record and applicable




                                            30
Case 2:20-cv-00134-MRM Document 16 Filed 09/16/21 Page 31 of 32 PageID 1032




regulations, the Court finds that the ALJ’s determination that Dr. Wieczorek’s

opinion was unpersuasive is supported by substantial evidence.

      Additionally, to the extent that Plaintiff argues that Dr. Wieczorek’s opinion

as to his ability to work while experiencing a headache did not constitute an opinion

on an issue reserved to the Commissioner, the Court is not persuaded. The “Medical

Statement Regarding Headaches for Social Security Disability Claim” filled out by

Dr. Wieczorek states: “[i]s the patient able to work while suffering a headache?

(circle answer).” (Id. at 898). Dr. Wieczorek circled “No.” (Id.). The question, and

therefore Dr. Wieczorek’s opinion, go right to the heart of Plaintiff’s ability to work.

(Id.). The Court cannot construe Dr. Wieczorek’s response to the question “is the

patient able to work while suffering a headache,” as an “assessment of Plaintiff’s

headache pain,” as Plaintiff suggests. (See Doc. 15 at 36). Rather, Dr. Wieczorek’s

response constitutes an opinion on an issue reserved to the Commissioner. 20

C.F.R. § 404.1520b(c)(3)(i).

      Accordingly, the Court finds that the ALJ sufficiently analyzed the

supportability and consistency of Dr. Wieczorek’s opinion when determining its

persuasiveness as required by the revised regulations. See 20 C.F.R. § 404.1520c; see

also 20 C.F.R. § 404.1520b(c)(3)(i). Additionally, the Court finds that the ALJ’s

determination of the persuasiveness of Dr. Wieczorek’s opinion is supported by

substantial evidence within the record. Thus, the Court finds that the ALJ’s decision

is due to be affirmed as to his determination of the persuasiveness of Dr. Wieczorek’s

opinion.


                                           31
      Case 2:20-cv-00134-MRM Document 16 Filed 09/16/21 Page 32 of 32 PageID 1033




VI.        Conclusion

           Upon consideration of the parties’ submissions and the administrative record,

  the Court finds that the ALJ’s decision is due to be affirmed as it is supported by

  substantial evidence within the record. Accordingly, the Court ORDERS that:

           1.    The decision of the Commissioner is AFFIRMED Pursuant to sentence

                 four of 42 U.S.C. § 405(g).

           2.    The Clerk of Court is directed to enter judgment accordingly, to

                 terminate any pending motions and deadlines, and to close the case.

           DONE AND ORDERED in Fort Myers, Florida on September 16, 2021.




  Copies furnished to:

  Counsel of Record
  Unrepresented Parties




                                               32
